Citation Nr: 9929749	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a heart disorder, 
claimed as beriberi heart disease.  

2. Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
December 1945.  He is a former prisoner of war (POW).  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a February 1997 rating 
decision, in which the RO denied the veteran service 
connection for a heart disorder, claimed as beriberi heart 
disease, and also denied an increased rating for sinusitis, 
then evaluated as 10 percent disabling.  The veteran filed an 
NOD in March 1997, and an SOC was issued by the RO in April 
1997.  The veteran filed a substantive appeal in May 1997.  A 
supplemental statement of the case (SSOC) was issued by the 
RO that same month, May 1997.  In June 1997, the veteran 
testified before a hearing officer at the VARO in Pittsburgh.  
An SSOC was issued in May 1998, in which the hearing officer 
increased the veteran's disability rating for sinusitis to 30 
percent, with an effective date from October 1996.  

The Board notes that a separate manila folder, bearing the 
veteran's name and his VA claim number, is included within 
the claims file as it was transferred to the Board.  It 
appears clear, because "cc" copies of various written 
communications to the veteran from the RO (including the SOC, 
SSOCs, notice of hearing, etc.) addressed to the veteran's 
representative (the American Legion) appear therein, as well 
as memoranda over the name of the representative who appeared 
with the veteran at the June 1997 hearing, that this folder 
is the American Legion's folder, and has been mistakenly 
associated with the veteran's claims file.  We hereby request 
that the RO return the manila folder to the American Legion 
after the claims file is transferred back to the RO from the 
Board.

We observe, in addition, that, in an undated, handwritten 
statement from the veteran's American Legion representative 
in Pittsburgh, which appears to be a draft in preparation of 
a VA Form 646 (Statement of Accredited Representation in 
Appealed Case), it was noted that the veteran wished to 
withdraw his increased-rating claim for sinusitis.  That 
statement is located in the aforementioned manila folder, and 
appears to have been drafted by the American Legion 
representative who accompanied the veteran at his hearing.  
In a subsequent Informal Hearing Presentation, dated in 
August 1999, the American Legion representative in 
Washington, D.C., noted that the issues on appeal before the 
Board include an increased-rating claim for sinusitis.

Under the law, a Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (1998).  Such withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (1998).  In the present case, review of 
the claims file discloses that the veteran personally filed a 
VA Form 9 (Appeal to Board of Veterans' Appeals), in May 
1997, with respect to his claims of service connection for a 
heart disorder, claimed as beriberi heart disease, and for an 
increased rating for sinusitis.  Besides the representative's 
handwritten statement, there is no other indication from the 
evidence of record that the veteran desired to withdraw any 
aspect of his appeal.  Therefore, given the above cited 
regulation, a withdrawal of the veteran's appeal for an 
increased rating for sinusitis is not established, and the 
issue remains in appellate status.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. While a prisoner of war in Germany during World War II, 
the veteran reported that he suffered from malnutrition, 
pleurisy, jaundice, and diarrhea.  

3. Upon VA examination in December 1996, the veteran reported 
a history of myocardial infarction in 1986 and coronary 
artery bypass graft (CABG) in 1992; the examiner reported 
that the veteran did not suffer from beriberi heart 
disease, and indicated that, if he did, it is not a 
causative agent for coronary artery disease, myocardial 
infarction, or aortic stenosis.  

4. The veteran's contention that a heart disorder, claimed as 
beriberi heart disease, had its onset during service is 
not supported by any medical evidence that would render 
the claim for service connection for that disability 
plausible under the law.  

5. Treatment records from Health America/Penn Group Medical 
Associates document the veteran's chronic nasal congestion 
and drainage. 

6. On VA examination in December 1996, the veteran noted no 
previous sinus surgery or nasal fractures, and examination 
of his internal nasal passages was essentially normal 
except for some unidentified yellow dots.  

7. The veteran's sinusitis is not productive of chronic 
osteomyelitis following radical surgery, nor does it 
manifest chronic symptomatology characterized by constant 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting following repeated 
surgeries.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a heart disorder, claimed as 
beriberi heart disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

2. The criteria for an evaluation greater than 30 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6510-6514 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran was 
medically examined for purposes of induction into the U.S. 
Army in February 1944.  No complaints, findings, or diagnoses 
were noted regarding a heart condition, and the veteran was 
found qualified for active service.

While in combat in Europe during World War II, the veteran 
was taken prisoner in December 1944 and interned as a POW in 
a German prisoner of war camp, from which he was eventually 
repatriated in April 1945.  He was treated later that month 
for moderate diarrhea and malnutrition.  Subsequently, in 
August 1945, he was medically examined.  Upon clinical 
evaluation, his cardiovascular system was reported normal, 
with a blood pressure reading of 120 for systolic and 66 for 
diastolic.  In addition, his sitting pulse rate was recorded 
at 80, showed an increase to 96 immediately after exercise, 
and decreased to 76 two minutes after exercise.  A chest X-
ray revealed an old healed right pleura (pleurisy).

Thereafter, in December 1945, the veteran was medically 
examined for the purpose of separating from service. On 
clinical evaluation, his cardiovascular system was reported 
normal, with a blood pressure reading of 110 for systolic and 
70 for diastolic.  In addition, his sitting pulse rate was 
recorded at 72, showed an increase to 102 immediately after 
exercise, and decreased to 74 two minutes after exercise.  A 
chest X-ray was reported as negative.  

In April 1951, the veteran underwent VA medical examination.  
He noted that he had suffered from jaundice, malnutrition, 
diarrhea, dysentery, and pleurisy while a POW in Germany.  
The veteran also indicated that he believed he had suffered 
from pleurisy since discharge, but had not sought medical 
attention for the disorder.  He also noted some discomfort in 
his feet when the weather was hot or cold, or when his feet 
perspired.  In addition, he complained of chronic sinus 
problems.  Upon clinical evaluation, there were no 
varicosities present, no edema in either lower extremity, and 
the hygiene of the veteran's feet was noted as excellent.  On 
elevating the feet, no color changes were seen, nor were any 
color changes seen in dependency.  The examiner's impression 
was no peripheral vascular disease, and minimal chronic 
hypertrophic sinusitis on radiographic study.  

In a May 1951 rating decision, the RO service connected the 
veteran for sinusitis, and awarded a 10 percent disability 
rating.  

In April 1956, the veteran was again medically examined for 
VA purposes.  He complained of continuing sinus problems and, 
following a radiographic study, the examiner's diagnosis was 
hypertrophic sinusitis probable allergic rhinitis.  

Thereafter, in October 1988, the veteran underwent a "POW 
Protocol" which included a medical examination and social 
survey.  The medical examination revealed findings of a right 
inquinal hernia and coronary artery disease.  Diagnoses noted 
were status-post myocardial infarction in 1986, non-insulin-
dependent diabetes mellitus, sequelae of frostbite of the 
hands and feet, and chronic sinusitis.  In a social survey 
report, the veteran noted that he had a heart condition as a 
result of a heart attack in 1986.  He also noted that he 
suffered from angina at times, and that he was diabetic.  As 
for his experiences in the prisoner of war camp, the veteran, 
in particular, reported that it had been extremely cold, and 
daily food consisted of bread, soup, and the occasional 
potato.  He indicated that, following his liberation, he had 
spent the next three weeks at Camp Lucky Strike because he 
was underweight and suffering with pleurisy, jaundice, and 
diarrhea.  

Subsequently, in October 1994, the veteran filed a claim 
seeking service connection for a heart disorder, which he 
believed had been caused by his POW experiences.  He stated 
that, during his time as a POW, he had suffered from latent 
and irreversible effects of severe malnutrition.  

In December 1994, the RO received medical records from the VA 
Medical Center (VAMC) in Pittsburgh, dated from June 1988 to 
March 1994.  These records noted the veteran's participation 
in POW support group meetings.  

In a February 1995 rating decision, the veteran was denied 
service connection for ischemic heart disease, to include 
beriberi heart disease.  

In December 1996, the RO received Health America medical 
records, dated from January 1995 to November 1996.  These 
records noted the veteran's treatment for a number of 
disorders, including chronic rhinitis, sinusitis, post-nasal 
drip, hyperlipidemia, and an inguinal hernia.  

That same month, the veteran was medically examined for VA 
purposes.  With respect to a cardiology examination, the 
veteran reported that he had suffered a myocardial infarction 
in 1986, following which he had had post-myocardial angina.  
Due to the angina, he had undergone a three-vessel CABG in 
1992.  He noted that he had experienced no angina since that 
time and had been an active individual.  In addition, the 
veteran described no symptoms of edema and stated that, at 
most, he became minimally dizzy with quick movements at 
times.  The examiner reported that an electrocardiogram 
showed sinus rhythm with an old interseptal myocardial 
infarction having Q-waves in leads V1 to V3.  There were also 
non-specific T-wave changes.  

Upon clinical evaluation, the veteran's blood pressure was 
noted as 132/72 in the right arm and 130/74 in the left arm.  
His pulse was 64 beats per minute and regular.  The examiner 
noted that the veteran exhibited symptoms consistent with 
aortic stenosis.  In addition, extremities showed no edema, 
and there were normal pedal, arm, and carotid pulses with no 
increased jugular venous pressure and no carotid bruits, 
except for a systolic ejection murmur.  The examiner's 
diagnosis was coronary artery disease, status post myocardial 
infarction and status post CABG, three-vessel; and mild 
aortic stenosis by examination.  The examiner also noted 
that, with respect to beriberi heart disease, there was 
absolutely no reason to consider this as a problem, given 
that it was not a causative agent for coronary artery 
disease, myocardial infarction, or aortic stenosis.  In 
summary, the veteran was noted to have stable coronary artery 
disease.  

With respect to a "nose and sinus" examination, the veteran 
reported a history of chronic post nasal drip and chronic 
drainage in his throat, requiring frequent clearing of mucous 
from his throat.  In addition, he reported that he suffered 
from chronic pleurisy that began while he was a POW, and that 
he was taking a number of medications for his nose, including 
inhalers and nasal sprays.  Furthermore, he noted no previous 
sinus surgery or nasal fractures.  On clinical evaluation, 
the veteran's external and inner nose were found to be 
essentially normal, although both middle turbinates were 
covered with submucosal yellow dots resembling sarcoidosis.  
An indirect laryngoscopy revealed some mild edema of both 
vocal chords with overlapping arytenoids, but no evidence of 
any specific laryngeal abnormality.  The examiner's diagnosis 
was symptoms most compatible with chronic gastroesophageal 
reflux induced pharyngitis; yellow dots in nose are yet 
undefined.  

In April 1997, the RO received a statement from Stephen 
Osmanski, M.D., of the Penn Group Medical Associates, dated 
in March 1997.  Dr. Osmanski noted that the veteran suffered 
from chronic rhinitis/sinusitis, with daily nasal congestion 
and thick nasal drainage.  He indicated that despite 
extensive evaluation and trial of numerous medications, he 
had not been able to give the veteran any lasting relief.  

In June 1997, the veteran testified before a hearing officer 
at the VARO in Pittsburgh.  The veteran reported that he 
continued to have increased drainage as a result of his 
sinusitis, which made it difficult for him to sleep, and 
forced him to use more medications.  He also reported that he 
had had to cut out many of his activities because of the 
increased congestion.  With respect to his heart condition, 
he reported that he had his first heart attack in 1986, and 
later underwent a CABG in 1992.  The veteran's service 
representative also testified that pleurisy was known to 
cause, in some cases, artery damage, and that this might have 
been the cause of the veteran's myocardial infarction.  

In addition to his testimony, the veteran submitted evidence 
in support of his claim.  This included excerpts on pleurisy 
from an apparent medical text; a handwritten statement in 
which the veteran noted his medications, that he had suffered 
from a slight case of asthma, and that his constant nasal 
drainage had caused a deterioration of his dental bridge; and 
a medical prescription for antibiotics.  

In June 1997, the RO received medical records from the Penn 
Group Medical Associates/Health America, many duplicative, 
dated from February 1996 to May 1997.  These records noted 
the veteran's continued complaints of sinus congestion and 
drainage.  

II.  Analysis

A.  Service Connection

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of: (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The law provides that a veteran shall be 
presumed to have been in sound condition at the time of 
acceptance for service, except for defects noted at that time 
or where clear and unmistakable evidence demonstrates that 
the disability or disease existed prior to service and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
West 1991; 38 C.F.R. § 3.304(b) (1998). ).  Moreover, in the 
case of arteriosclerosis, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether the disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.
38 C.F.R. § 3.304(e) (1999).

An amendment to 38 C.F.R. § 3.309(c), pertaining to service 
connection for beriberi heart disease claimed by former POWs, 
was published at 59 Fed. Reg. 35,464 (July 12, 1994).  Prior 
to the amendment, 38 C.F.R. § 3.309(c) provided that, where a 
veteran was a former POW and was detained or interned for not 
less than 30 days, and beriberi heart disease became manifest 
to a degree of 10 percent any time after such service, such 
disease would be presumed to have been incurred in service, 
even though there was no evidence of such disease during the 
period of service.  This presumption would be rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112; 
38 C.F.R. §§ 3.307, 3.309.  As amended, this regulation now 
includes the following:  "NOTE: For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who experienced 
localized edema during captivity."  38 C.F.R. § 3.309(c) 
(1999).

In the supplementary information filed with the rule 
amendment prior to its publication, it was explained that, 
while there was no known satisfactory explanatory biological 
mechanism linking beriberi or malnutrition and subsequent 
chronic heart disease, a 1992 medical examination survey of 
former World War II and Korean Conflict prisoners of war and 
comparison control groups had provided epidemiological 
evidence to suggest there was a connection between conditions 
during captivity and the later development of ischemic heart 
disease.  According to the study, the reporting of edema in 
prison camps indicated a specific nutritional deficiency, 
beriberi.  The location of the edema in the feet, ankles, and 
legs of POWs was presumably related to beriberi heart disease 
which was caused by a thiamin deficiency.  

The veteran reported having been a prisoner of war from 
December 1944 to April 1945.  Verification of this fact is 
evidenced by the veteran's own history, documented in an 
October 1988 POW Protocol social survey (VA Form 10-1345), 
and an Army Separation Qualification Record, which noted that 
the veteran had been a POW for 31/2 months.  

The veteran has stated that he experienced jaundice, 
malnutrition, diarrhea, dysentery, and pleurisy while a POW 
in Germany, but did not report that he had ever suffered from 
edema.  The record reflects that a medical examination 
following the veteran's repatriation noted treatment for 
moderate diarrhea and malnutrition, but that no complaints or 
findings as to edema were noted.  In August 1945, the veteran 
was medically examined for purposes of separating from active 
duty.  His cardiovascular system was reported normal.  
Subsequent VA examination in April 1951 found no evidence of 
localized edema or peripheral vascular disease.  

Upon VA examination in December 1996, the veteran reported a 
history of myocardial infarction in 1986, followed by a 
three-vessel CABG in 1992.  The examiner's diagnosis was 
coronary artery disease and mild aortic stenosis by 
examination.  It was also noted that, with respect to 
beriberi heart disease, there was absolutely no reason to 
consider this as a problem.  It was noted not to be a 
causative agent for coronary artery disease, myocardial 
infarction or aortic stenosis.  In summary, the veteran was 
noted to have stable coronary artery disease.  

We note that the above evidence reflects no diagnosis, at any 
time, of beriberi heart disease or ischemic heart disease.  
In addition, the veteran's post-service coronary artery 
disease was noted to have first manifested itself in 1986, 
when he suffered a myocardial infarction.  Furthermore, no 
medical opinion of record has related this disease to active 
service.  Thus, there has not been a showing that the veteran 
currently suffers from beriberi heart disease, or a showing 
that his coronary artery disease is related to service or 
manifested itself within the one-year presumption period 
following separation from service.  Therefore, the Board 
concludes that the veteran's contention that he currently 
suffers from a heart disorder, claimed as beriberi heart 
disease, is not well grounded.  

In addition, the Board is aware of the service 
representative's request that we consider the veteran's claim 
under 38 U.S.C. § 1154(b); see also 38 C.F.R. § 3.304(d).  
Under those provisions, the Secretary is required to accept 
as sufficient proof of service connection satisfactory lay or 
other evidence, with respect to an injury or disease claimed 
to have been incurred during combat, even in the absence of 
official records to corroborate incurrence of the claimed 
injury or disease, provided that the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, and to resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999).

In this instance however, even assuming the applicability of 
section 1154(b) to the veteran's claim, and assuming that, 
under section 1154(b), he has submitted sufficient evidence 
of both the first and second requirements of a well-grounded 
claim, because section 1154(b) does not obviate the third 
requirement, we find that the veteran is still required to 
submit medical evidence of a causal relationship between his 
current heart disorder, claimed as beriberi heart disease, 
and his military service.  The record contains no such 
evidence in this case.  See Wade v. West, 11 Vet.App. 302, 
305-6 (1998).  

While the Board recognizes the veteran's honorable service to 
his country, and does not doubt the sincerity of his 
contentions that he suffers from a service-related heart 
disorder, claimed as beriberi heart disease, our decision 
must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's current heart disorder is service-related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a heart disorder, claimed as beriberi heart 
disease, regardless of the fact that he currently is not 
shown to be suffering from a disability that may be service-
connected.  Such evidence would need to show, through 
competent medical evidence, a current disability or 
disabilities, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Morton, supra; 
Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 
Vet.App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for a heart disorder, claimed as beriberi heart 
disease, must be denied.  See Epps v. Gober, supra.

B.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected sinusitis 
is more severe then previously evaluated.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

In September 1996, the criteria applicable to Diseases of the 
Nose and Throat were amended (see 61 Fed. Reg 46,720 - 
46,731), and these changes became effective October 7, 1996, 
prior to the veteran's increased rating claim for sinusitis, 
filed October 25, 1996.  While the veteran's disability had 
previously been evaluated under the old criteria, his current 
claim was evaluated under the new schedular criteria codified 
at 38 C.F.R. § 4.97 (1999).  

The RO has assigned a 30 percent evaluation for the veteran's 
sinusitis in accordance with the criteria set forth in the 
schedule.  In doing so, specific consideration was given to 
38 C.F.R. § 4.97, Diagnostic Codes (DC) 6510-6514.  Under 
these provisions, a noncompensable evaluation is warranted 
for chronic sinusitis that is detected by X-ray only.  A 10 
percent evaluation requires one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
30 percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted if the 
sinusitis is following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
constant headaches, pain and tenderness of affected sinus, 
and purulent discharge or crusting after repeated surgeries.  
(That is the highest rating under this Code.)  A note to the 
above provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6510 through 6514 (1998).  

In reviewing the evidence of record, we note that treatment 
records from Health America/Penn Group Medical Associates 
document the veteran's chronic nasal congestion and drainage.  
In addition, the veteran was noted to be taking a number of 
medications in an attempt to combat this problem.  Upon VA 
examination in December 1996, the veteran noted no previous 
sinus surgery or nasal fractures, and examination of his 
internal nasal passages was essentially normal except for 
some unidentified yellow dots.  A March 1997 statement from 
Dr. Osmanski, of the Penn Group Medical Associates, noted 
that the veteran suffered from chronic rhinitis/sinusitis, 
with daily nasal congestion and thick nasal drainage.  He 
indicated that, despite extensive evaluation and trial of a 
number of medications, he had not been able to give the 
veteran any lasting relief.  

Therefore, when we consider the veteran's overall disability 
picture based upon the most recent medical evidence, which 
includes no finding that the veteran has undergone radical 
surgery with chronic osteomyelitis, or repeated surgeries 
with subsequent constant sinusitis characterized by constant 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting, we find that the veteran's 
disorder does not meet the schedular criteria to warrant a 50 
percent disability rating under 38 C.F.R. § 4.97, DC 6510-
6514 (1999).

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Here, however, the 
evidence preponderates against an increased rating, so that 
doctrine does not come into play.  


ORDER

1. Entitlement to service connection for a heart disorder, 
claimed as beriberi heart disease, is denied.  

2. Entitlement to an increased rating for sinusitis is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

